Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 6, “solified” should read “solidified”.
In claim 1, line 6, “after the solidifying the first material” should read “after the solidifying of the first material”.
In claim 8, line 2, “the solidified pattern of the first material” should read “the first solidified pattern” for consistency with claim 1.
In claim 13, line 2, “the deposition technique is a droplet deposition technique” should read “the depositing of a first material is by droplet deposition” for consistency with claim 1.
In claim 14, line 2, “the energy beam” should read “the one or more energy beams” for consistency with claim 1.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 and 9-10 recite the term "large area photonic exposure".  The term “large area” is a subjective and relative term which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, claims 1-2 and 9-10 read on "photonic exposure of the entire substrate".  Examiner suggests amending 
Claim 2 recites "propelling, after the solidifying the first material selectively in the secondary solidified pattern, the non-solidified material".  It is unclear whether the non-solidified material propelled in this step is the same as the non-solidified material propelled in the propelling step of claim 1 or not.  Therefore, the claim is indefinite.  For the purpose of examination, claim 2 reads on "propelling, after the solidifying the first material selectively in the secondary solidified pattern, non-solidified material".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 2 recites "said secondary solidified pattern is complementary to the solidified first pattern and is constructed to break up non-solidified material when propelled".  It is unclear what is being propelled for the recitation of “when propelled”.  Is it the secondary solidified pattern or the non-solidified material?  Therefore, the claim is indefinite.  For the purpose of examination, claim 2 reads on "said secondary solidified pattern is complementary to the solidified first pattern and is constructed to break up non-solidified material when the non-solidifed material is propelled ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 9 recites the term "short energy pulses".  The term short energy pulses is a subjective and relative term which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, claim 9 reads on "multiple energy pulses".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent 6,405,095) in view of Esrom (US Patent 5,207,955).
Regarding claim 1, Jang teaches a method for selective material deposition (abstract), the method comprising: 
depositing a first material on a substrate (col. 6, lines 11-20 and col. 18, lines 32-46 wherein the first material may be a polymer per col. 13, lines 56-59 and col. 14, lines 5-9); 
followed by solidifying the first material selectively in a first solidified pattern (col. 5, line 58-64; eg. pattern of droplets near line 58 in Fig. 2a) by one or more energy beams (col. 18, line 46-47 using laser beam of col. 6, line 3).
Jang does not explicitly teach propelling, after the solidifying of the first material selectively in the first solidified pattern, non-solidified material away from the substrate by a photonic exposure of the entire substrate that is controlled in timing, energy and intensity to leave a solidified first pattern of the first material.

Esrom teaches a process for polymer material structuring or removal (col. 1, lines 48-51 and lines 62-68) wherein photonic exposure of an entire substrate (col. 1, lines 56-57 and col. 4, lines 16-17) that is controlled in timing (eg. col. 2, lines 19-22), energy (col. 2, lines 62-64) and intensity (col. 3, lines 46-49) is used to propel material away from a substrate (eg. as shown in Figs. 1-2 as removal of material 1S from substrate 1).
The courts have held that applying a known technique to improve similar methods in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, the courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of Esrom’s teachings and/or KSR rationale C and/or KSR rational A, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jang’s method to include a step of propelling, after the solidifying the first material selectively in the first solidified pattern, non-solidified material away from the substrate by a photonic exposure of the entire substrate that is controlled in timing, energy and intensity as taught by Esrom to predictably leave a solidified first pattern of the first material.  One of ordinary skill in the art would have been motivated to use Esrom’s step to obtain fast, easy, and cost-effective material removal (as taught by Esrom in col. 1, lines 26-39 and lines 56-61) of the unwanted non-solidified material.  
Regarding claim 6, Jang teaches the first solidified pattern comprises an edge having notches (step-features of Fig. 6 are an edge having notches) for averaging a force exerted on the edge during propelling non-solidified material away from the substrate (implicit result from the combination of Jang and Esrom).  
Regarding claim 7, Jang teaches the first solidified pattern comprises edge parts and core parts (col.6, lines 28-32 and Fig. 6), wherein the edge parts are exposed to the one or more energy beams 
Regarding claim 8, Jang teaches that final sintering is known in the prior art (col. 9. lines 1-3) and can be used to further unify deposited materials (Fig. 5 near bottom left) thus rendering obvious sintering the first solidified pattern after removing, during the propelling, the non-solidified material to predictably obtain a stronger, more durable finished part.  
Regarding claim 11, Jang teaches the first material is deposited in bulk (col. 5, lines 58-60).  
Regarding claim 12, Jang teaches the first material is deposited selectively using a non-contact deposition technique (droplet ejection of col. 6, lines 11-15 is implicitly non-contact).  
Regarding claim 13, Jang teaches the depositing of a first material is by droplet deposition (col. 6, lines 11-15).  
Regarding claim 15, Jang teaches the one or more energy beams are directed to the substrate by one or more movable mirror (134 in Fig. 3b).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Esrom, as applied to claim 1 above, further in view of Grigoropoulos (US PG Pub 2009/0130427).
Regarding claim 9, Jang and Esrom do not teach these features.
However, Grigoropoulos teaches methods for optical material removal wherein an optical source providing multiple energy pulses are used (para. 0067).
In view of Grigoropoulos’ teachings it would have been obvious to one of ordinary skill in the art to perform the exposure using multiple energy pulses to reduce the duration of the energy exposure to predictably prevent unintended damage of the first solidified pattern or underlying substrate.
Regarding claim 10, Jang, Esrom, and Grigoropoulos do not explicitly teach this feature.
However, Grigoropoulos teaches that the energy density is chosen to provide the result of material propelling (claim 1).
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Esrom, as applied to claim 1 above, further in view of Dixon (WO 2013/024280, previously made of record on an IDS).
Regarding claim 14, Jang and Esrom do not explicitly teach this feature.
However, Dixon teaches that a laser with a wavelength of 1064 nm, thus falling within the claimed range, can be used for solidifying (pg. 14, lines 25-27 and pg. 16, lines 32-33).
Thus, in view of Dixon’s teachings, it would have been obvious to utilize a laser with this wavelength for the solidifying energy beam in Jang’s method.
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not teach, suggest, or render obvious a method for selective material deposition, the method comprising: 
depositing a first material on a substrate; 
followed by solidifying the first material selectively in a first solidified pattern by one or more energy beams;  
propelling, after the solidifying of the first material selectively in the first solidified pattern, non-solidified material away from the substrate by a photonic exposure of the entire substrate that is controlled in timing, energy and intensity to leave a solidified first pattern of the first material;
solidifying the first material selectively in a secondary solidified pattern by one or more energy beams; and 
propelling, after the solidifying the first material selectively in the secondary solidified pattern, non-solidified material away from the substrate by photonic exposure of the entire substrate; 
wherein said secondary solidified pattern is complementary to the solidified first pattern and is constructed to break up non-solidified material when the non-solidified material is propelled.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745